Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2021 and 05/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1 - 7 and 12 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neel et al. (US 20130139587 A1), hereinafter ‘Neel’, in view of Albert Pion (US 20140216153 A1), hereinafter ‘Pion’.

With regards to Claim 2, Neel discloses an integrated circuit die including: (a) an environmental sensor (The capacitive humidity sensor 20 is formed on an integrated circuit die which is encapsulated in the integrated circuit package 30 [0080]); having a linear measurement range and a non-linear measurement range (FIG. 14 is a graph of the capacitance of a capacitive humidity sensor 20 vs. relative humidity (RH). The solid black line illustrates the relative humidity of the capacitive humidity sensor 20 while the relative humidity is increasing. The capacitance follows a nearly linear curve from 0% RH to about 70% RH. Between about 70% and 100% RH the capacitance follows a somewhat exponential curve [0082]);  (b) a heating element positioned to initiate heating of the environmental sensor at least while the environmental sensor is operating in the non-linear measurement range (A separate material, selected for its heating properties, is under the electrode 22. In this embodiment, the electrode 22 acts only as a plate of capacitor and a heater under the plate 22 [0068]; The first electrode 22 may also be a heating element as described previously [0081]; The graph of FIG. 14 illustrates that the capacitive humidity sensor 20 exhibits hysteretic effects. The capacitance of the capacitive humidity sensor 20 follows a different curve, shown in dashed lines, when decreasing from 100% RH. For this reason, it is beneficial to utilize a heating element to expel humidity from the humidity sensitive dielectric layer 26 prior to making a new measurement of the humidity [0083]).
However, Neel does not specifically disclose a temperature sensor positioned to measure an increase in temperature of the environmental sensor; and (d) circuitry, coupled to the temperature sensor and the environmental sensor, configured to correct, as a function of measured increase in temperature of the environmental sensor, measurements of an environmental characteristic by the environmental sensor while the environmental sensor is operating in the non-linear measurement range.
Pion discloses  a temperature sensor positioned to measure an increase in temperature of the environmental sensor (To account for the change in the temperature within the humidity sensor housing, as a result of the electronic components, it is desirable to characterize the heat resulting from the operation of the electronic components. The heat resulting from the operation of the electronic components may be characterized by the power provided to the humidity sensor 200 from a power supply 240. A temperature sensor 250 may be included within the housing, either as part of the electronic components 210 or otherwise included for characterization purposes, that senses the internal temperature of the humidity housing 220 [0022]; Thus the increase in the temperature as a result of operation of the humidity sensor under typical operating conditions and a typical operating environment may be characterized relative to the watts being consumed by the humidity sensor [0023]); and circuitry, coupled to the temperature sensor and the environmental sensor, configured to correct, measurements of an environmental characteristic by the environmental sensor while the environmental sensor is operating in the non-linear measurement range (The microcontroller may subtract kt from the internal temperature sensed by an internal temperature sensor 250 of the humidity sensor 200. The result of the subtraction provides an estimation of the temperature outside of the humidity housing. The estimation of the external temperature to the humidity housing may be used as the basis to modify 350 the output of the humidity sensor so that an adjusted humidity value is provided that accounts for the temperature differential [0025]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Neel, in view of Pion, to correct the measurements by the environmental sensor in the non-linear measurement range, as a function of measured temperature increase, as discussed in Pion, to improve the measurement accuracy (What is desired therefore is a humidity sensor with temperature compensation to improve its accuracy [0004], Pion).


With regards to Claim 1, Neel, in view of Pion, discloses the claimed limitations as discussed in Claim 2.


With regards to Claim 3, Neel, in view of Pion, discloses the claimed limitations as discussed in Claim 2.
Neel additionally discloses the environmental sensor includes (a) a first capacitor terminal; (b) a second capacitor terminal in spaced relationship with respect to the first capacitor terminal; and (c) an environmentally sensitive dielectric material formed between, and optionally around, the first and second capacitor terminals as a dielectric (One embodiment is a capacitive humidity sensor including a first electrode, a second electrode, and a humidity sensitive dielectric layer between the first and second electrodes [0006]; FIG. 1 illustrates a capacitive humidity center 20 according to one embodiment. The capacitive humidity sensor 20 is a capacitor including a bottom electrode 22 and a top electrode 24. A humidity sensitive dielectric layer 26 is positioned between the bottom electrode 22 and the top electrode 24 [0031]); the environmentally sensitive dielectric material being responsive to a selected environmental characteristic so as to cause a measurable change in electrical capacitance and/or charge across the capacitor structure (Humid air in the environment enters into the humidity sensitive dielectric layer. The dielectric constant of the humidity sensitive dielectric layer changes as water vapor enters the humidity sensitive dielectric layer. As the dielectric constant of the humidity sensitive dielectric layer changes, the capacitance between the first and second electrodes changes [0006]).


With regards to Claim 4, Neel, in view of Pion, discloses the claimed limitations as discussed in Claim 3.


With regards to Claim 5, Neel, in view of Pion, discloses the claimed limitations as discussed in Claim 3.
Neel additionally discloses the environmentally sensitive dielectric material is responsive to one or more specific chemicals (The humidity sensitive dielectric layer 26 absorbs water (i.e. chemical, added by examiner) from the air. The dielectric constant of the humidity sensitive dielectric layer 26 increases as the humidity sensitive dielectric layer 26 absorbs humidity from the air. As the dielectric constant of the humidity sensitive dielectric layer 26 increases, the capacitance of the humidity sensitive capacitor 20 also increases [0035]).


With regards to Claim 6, Neel, in view of Pion, discloses the claimed limitations as discussed in Claim 3.
Neel additionally discloses the environmentally sensitive dielectric material is responsive to one or more specific biological molecules (The humidity sensitive dielectric layer 26 absorbs water (i.e. biological molecules, added by examiner) from the air. The dielectric constant of the humidity sensitive dielectric layer 26 increases as the humidity sensitive dielectric layer 26 absorbs humidity from the air. As the dielectric constant of the humidity sensitive dielectric layer 26 increases, the capacitance of the humidity sensitive capacitor 20 also increases [0035]).


With regards to Claim 7, Neel in view of Pion, discloses the claimed limitations as discussed in Claim 3.
Neel additionally discloses a response of the environmentally sensitive dielectric material is sensitive to temperature changes (The capacitance of the capacitive humidity sensor 20 can be affected by factors other than humidity. The temperature, pressure, or other factors can each affect the capacitance of the capacitive humidity sensor 20 [0049]).


With regards to Claim 12, Neel in view of Pion, discloses the claimed limitations as discussed in Claim 2.


With regards to Claim 13, Neel in view of Pion, discloses the claimed limitations as discussed in Claims 3 and 12.


With regards to Claim 14, Neel in view of Pion, discloses the claimed limitations as discussed in Claims 4 and 13.


With regards to Claim 15, Neel in view of Pion, discloses the claimed limitations as discussed in Claims 5 and 13.

With regards to Claim 16, Neel in view of Pion, discloses the claimed limitations as discussed in Claims 6 and 13.


With regards to Claim 17, Neel in view of Pion, discloses the claimed limitations as discussed in Claims 7 and 13.


Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neel, in view of Pion, and in further view of Nassar et al. (WO 2017122178 A1), hereinafter ‘Nassar’.

With regards to Claim 8, Neel in view of Pion, discloses the claimed limitations as discussed in Claim 2.
However, Neel does not specifically disclose the environmental sensor is formed as part of a first layer of the integrated circuit die and the temperature sensor is fabricated as part of a second layer of the integrated circuit die spaced from the first layer.
Nassar discloses the environmental sensor is formed as part of a first layer and the temperature sensor is fabricated as part of a second layer spaced from the first layer (in various embodiments, we can combine two or more of the sensors into a single paper-based platform. For example, in an aspect, we built a 6 x 6 artificial "Paper Skin" through the superposition of multiple layers, for example three layers, of sensors networks, as shown in Figs. 2(a)-(c) [0049]).
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Neel, in view of Pion, and in further view of Nassar, to form the environmental sensor and temperature sensor as part of the first and second layer of the integrated circuit die, to enable simultaneous localized sensing and/or flexibility in sensor construction (This stacking configuration allows for simultaneous localized sensing of various external stimuli per pixel, bringing together extensive sensing functionalities in a low-cost and sustainable manner [0049], Nassar).


With regards to Claim 10, Neel in view of Pion, discloses the claimed limitations as discussed in Claim 2.
However, Neel does not specifically disclose the environmental sensor is formed as part of a first layer of the integrated circuit die, and the temperature sensor is fabricated as part of the first layer.
Nassar discloses the environmental sensor is formed as part of a first layer, and the temperature sensor is fabricated as part of the first layer (However, for human vitals detection, an in-plane integration of the sensors may be desired (Fig. 2(d)) [0049]).
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Neel, in view of Pion, and in further view of Nassar, to form the environmental sensor and temperature sensor as part of the first layer of the integrated circuit die to improve measurement accuracy and/or flexibility in sensor construction (However, for human vitals detection, an in- plane integration of the sensors may be desired (Fig. 2(d)) to insure direct contact with the skin for more accurate measurements [0049], Nassar).


With regards to Claim 18, Neel in view of Pion, and in further view of Nassar, discloses the claimed limitations as discussed in Claims 8 and 12.


With regards to Claim 20, Neel in view of Pion, and in further view of Nassar, discloses the claimed limitations as discussed in Claims 10 and 12.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neel, in view of Pion, in further view of Nassar and further in view of Cox et al. (US 8554389 B2), hereinafter ‘Cox’.

With regards to Claim 9, Neel in view of Pion, in further view of Nassar, discloses the claimed limitations as discussed in Claim 8.
However, Neel does not specifically disclose the temperature sensor is calibrated to estimate the temperature increase of the environmental sensor based on a previous characterization of the actual temperature of the environmental sensor.
Cox discloses the temperature sensor is calibrated to estimate the temperature based on a previous characterization of the actual temperature (The process of thermal management needs accurate information about the temperature in various places of the device. For example, multiple temperature sensors can be built into the device, and then calibrated before use. These may be in contact with or located near their respective components to be monitored....In contrast, there are also indirect mechanisms that can be used for measuring temperature. For example, during the device's design and testing in the laboratory, the power consumption of a component (e.g., a microprocessor) can be sensed over a period of time. This type of power consumption and associated time interval data can then be correlated with direct temperature measurements of the component taken during testing. A mathematical and/or lookup table relationship is then derived, which is then stored in the device for later use "in the field", i.e. normal operation of the device by the end user or consumer. While in the field, thermal management decisions can be automatically made in the device, e.g. by executing software, based on "effective" temperature readings that have been computed or looked up using the stored relationship, as a function of sensed power consumption measurements, col.2, Lines 51-67). (Spec- 0057).
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Neel, in view of Pion, in further view of Nassar and further in view of Cox, to calibrate the temperature sensor to estimate the temperature increase of the environmental sensor based on a previous characterization of the actual temperature of the environmental sensor to improve measurement accuracy with remote sensors.


With regards to Claim 19, Neel in view of Pion, in further view of Nassar and further in view of Cox, discloses the claimed limitations as discussed in Claims 9 and 18.


Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Neel, in view of Pion, and in further view of Mohn Louise (US 20110125204 A1), hereinafter ‘Louise’.

With regards to Claim 11, Neel in view of Pion, discloses the claimed invention as discussed in Claim 2.
However, Neel does not specifically disclose the heating element is part of the temperature sensor.
Louise discloses the heating element is part of the temperature sensor (As shown in FIG. 3, a heating element 570 is provided over the layer 560. In the best mode, the heating element 570 is implemented as a built in wire matrix and is held in place with a layer of silicone 580. First and second temperature sensors 572 and 574 are mounted in the heating element 570 [0024]).
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Neel, in view of Pion, in further view of Louise, to utilize a heating element as part of the temperature sensor to enable better control of the heating element and improve sensor compactness.


With regards to Claim 21, Neel in view of Pion, in further view of Louise, discloses the claimed limitations as discussed in Claims 11 and 12.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cherian et al. (US 20120168882 A1) discloses an integrated circuit die includes a chemical sensor, a thermal sensor, and a humidity sensor formed therein.
Jeremy Theil (US 20060210427 A1) discloses a thermal control sub-system and a relative humidity monitoring sensor integrated onto a single integrated circuit die with chemical sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                                                                                                                                                                                              





.